
	
		II
		112th CONGRESS
		1st Session
		S. 1906
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2011
			Mr. Tester (for himself,
			 Mr. Barrasso, Mr. Baucus, Mr.
			 Enzi, Mr. Grassley, and
			 Mr. Risch) introduced the following bill;
			 which was read twice and referred to the Committee on Energy and Natural
			 Resources
		
		A BILL
		To modify the Forest Service Recreation Residence Program
		  as the program applies to units of the National Forest System derived from the
		  public domain by implementing a simple, equitable, and predictable procedure
		  for determining cabin user fees, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Cabin Fee Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Cabin user fees.
					Sec. 4. Cabin transfer fees.
					Sec. 5. Right of appeal and judicial review.
					Sec. 6. Consistency with other law and rights.
					Sec. 7. Regulations.
				
			2.DefinitionsIn this Act:
			(1)Authorization;
			 authorizeThe terms
			 authorization and authorize mean the issuance of a
			 special use permit for the use and occupancy of National Forest System land by
			 a cabin owner under the Recreation Residence Program.
			(2)CabinThe term cabin means a
			 privately built and owned recreation residence and related improvements on
			 National Forest System land that—
				(A)is authorized for private use and
			 occupancy; and
				(B)may be sold or transferred between private
			 parties.
				(3)Cabin
			 ownerThe term cabin
			 owner means—
				(A)a person authorized by the Secretary to use
			 and to occupy a cabin; and
				(B)a trust, heir, or
			 assign of a person described in subparagraph (A).
				(4)Cabin transfer
			 feeThe term cabin
			 transfer fee means a fee that is paid to the United States on the
			 transfer of a cabin between private parties for money or other consideration
			 that results in the issuance of a new permit.
			(5)Cabin user
			 feeThe term cabin user
			 fee means an annual fee paid to the United States by a cabin owner in
			 accordance with an authorization for the use and occupancy of a cabin.
			(6)Current
			 appraisal cycleThe term current appraisal cycle
			 means the completion of Forest Service review and acceptance of—
				(A)initial typical
			 lot appraisals; or
				(B)second
			 appraisals, if ordered by cabin owners and approved by the Forest
			 Service.
				(7)Current cabin
			 user feeThe term current cabin user fee means the
			 most recent cabin user fee, as adjusted under section 3(c).
			(8)LotThe term lot means a parcel of
			 National Forest System land on which a person is authorized to build, use,
			 occupy, and maintain a cabin.
			(9)National Forest
			 System landThe term
			 National Forest System land means National Forest System land
			 derived from the public domain.
			(10)Recreation
			 residence programThe term Recreation Residence
			 Program means the Recreation Residence Program established under the
			 last paragraph under the heading Forest service in the
			 Act of March 4, 1915 (16 U.S.C. 497).
			(11)SecretaryThe
			 term Secretary means the Secretary of Agriculture, acting through
			 the Chief of the Forest Service.
			(12)Typical
			 lotThe term typical lot means a cabin lot, or group
			 of cabin lots, in a tract that is selected for use in an appraisal as being
			 representative of, and that has similar value characteristics as, other lots or
			 groups of lots within the tract.
			3.Cabin user
			 fees
			(a)Payment of cabin
			 user feesCabin owners shall pay an annual cabin user fee
			 established by the Secretary in accordance with this section.
			(b)Initial cabin
			 user fees
				(1)EstablishmentThe Secretary shall establish initial cabin
			 user fees in accordance with this subsection.
				(2)Assignment to
			 value tiersOn completion of
			 the current appraisal cycle, as required by paragraph (4), the Secretary shall
			 assign each permitted lot on National Forest System land to 1 of 9 tiers based
			 on the following considerations:
					(A)Before assigning
			 the lots to tiers, all appraised lot values shall be adjusted, or normalized,
			 for price changes occurring after the appraisal, in accordance with the
			 National Association of Homebuilders/Wells Fargo Housing Opportunity
			 Index.
					(B)Second appraisal
			 values that are not rejected by the Forest Service shall supersede initial lot
			 appraisal values for the normalization and ranking process under subparagraph
			 (A).
					(C)The tiers shall be
			 established, on a national basis, according to relative lot value, with lots
			 having the lowest adjusted appraised value assigned to tier 1 and lots having
			 the highest adjusted appraised value assigned to tier 9.
					(D)The number of lots
			 (by percentage) assigned to each tier is contained in the table set forth in
			 paragraph (3).
					(E)Data from
			 incomplete appraisals may not be used to establish the fee tiers under this
			 subsection.
					(F)Until assigned to
			 a tier under this subsection, the Secretary shall assess an interim fee for
			 permitted cabin lots (including lots with incomplete appraisals), which shall
			 be an amount equal to the lesser of—
						(i)$4,500; or
						(ii)the amount of
			 the current cabin user fee, increased by 25 percent.
						(3)Amount of
			 initial cabin user feesThe initial cabin user fees, based on the
			 assignments under paragraph (2), are as follows:
					
						
							
								Fee TierApproximate Percent of Permits
					 NationallyFee
					 Amount
								
							
							
								Tier 1 8 percent$500
								
								Tier 212 percent$1,000
								
								Tier 3 12 percent$1,500
								
								Tier 4 14 percent$2,000
								
								Tier 514 percent$2,500
								
								Tier 6 14 percent$3,000
								
								Tier 711 percent$3,500
								
								Tier 8 8 percent$4,000
								
								Tier 9 7 percent$4,500.
								
							
						
					
				(4)Deadline for
			 completion of current appraisal cycleNot later than 3 years after the date of
			 enactment of this Act, the Secretary shall complete the current appraisal
			 cycle.
				(5)Effective
			 dateThe initial cabin user
			 fees required by this subsection shall take effect beginning with the first
			 calendar year beginning after the completion of the current appraisal
			 cycle.
				(c)Annual
			 Adjustments of cabin user fee
				(1)In
			 generalSubject to paragraph
			 (2), the Secretary shall use changes in the Implicit Price Deflator for the
			 Gross Domestic Product published by the Bureau of Economic Analysis of the
			 Department of Commerce, applied on a 5-year rolling average, to assess an
			 annual adjustment to cabin user fees.
				(2)LimitationsNotwithstanding paragraph (1), cabin user
			 fees established under this section shall be increased by not more than 25
			 percent in an annual adjustment under paragraph (a).
				(d)Effect of
			 destruction, substantial damage, or loss of access
				(1)In
			 generalThe Secretary shall
			 reduce the cabin user fee to $100 per year for a cabin if—
					(A)the cabin is destroyed or suffers
			 substantial damage in an amount that is greater than 50 percent of replacement
			 cost of the cabin; or
					(B)access to the cabin is significantly
			 impaired, whether by catastrophic events, natural causes, or governmental
			 actions, which results in the cabin being rendered unsafe or unable to be
			 occupied.
					(2)Term of reduced
			 feeThe reduced fee under
			 paragraph (1) shall be in effect until the later of—
					(A)the last day of the year in which the
			 destruction or impairment occurs; or
					(B)the date on which the cabin may be lawfully
			 reoccupied and normal access has been restored.
					4.Cabin transfer
			 fees
			(a)Payment of cabin
			 transfer feesIn conjunction
			 with the transfer of ownership of any cabin and the issuance of a new permit,
			 the cabin owner transferring the cabin shall file with the Secretary a sworn
			 statement declaring the amount of money or other value received, if any, for
			 the transfer of the cabin.
			(b)AmountAs a condition of the issuance by the
			 Secretary of a new authorization for the use and occupancy of the cabin, the
			 cabin owner transferring the cabin shall pay to the Secretary a cabin transfer
			 fee in an amount determined as follows:
				
					
						
							Consideration Received by TransferTransfer Fee
					 Amount
							
						
						
							$0 to $250,000$1,000
							
							$250,000.01 to
					 $500,000.00$1,000 plus 5 percent of consideration in excess of
					 $250,000 up to $500,000
							
							$500,000.01 and
					 above$1,000 plus 5 percent of consideration in excess of
					 $250,000 up to $500,000 plus 10 percent of consideration in excess of
					 $500,000.
							
						
					
				
			(c)IndexThe
			 Secretary shall use changes in the Implicit Price Deflator for the Gross
			 Domestic Product published by the Bureau of Economic Analysis of the Department
			 of Commerce, applied on a 5-year rolling average, to determine and apply an
			 annual adjustment to the cabin transfer fee threshold amounts set forth in the
			 table contained in subsection (b).
			5.Right of appeal
			 and judicial review
			(a)Right of
			 appeal
				(1)In
			 generalNotwithstanding any
			 action of a cabin owner to exercise rights in accordance with section 6, the
			 Secretary shall by regulation grant to the cabin owner the right to an
			 administrative appeal of the determination of a new cabin user fee, fee tier,
			 cabin transfer fee, or whether or not to reduce a cabin user fee under section
			 3(d).
				(2)Applicable
			 lawAn appeal under paragraph
			 (1) shall be pursuant to the appeal process provided under subpart C of part
			 251 of title 36, Code of Federal Regulations (or a successor
			 regulation).
				(b)Judicial
			 review
				(1)In
			 generalA cabin owner that
			 contests a final decision of the Secretary under this Act may bring a civil
			 action in United States district court.
				(2)VenueThe venue for an action brought before the
			 United States district court under this subsection shall be in the Federal
			 judicial district in which the cabin is located or the permit holder
			 resides.
				(3)Effect on
			 mediationNothing in this Act
			 precludes a person from seeking mediation for an action under this Act.
				6.Effect
			(a)In
			 generalNothing in this Act limits or restricts any right, title,
			 or interest of the United States in or to any land or resource.
			(b)Special rule for
			 AlaskaIn determining a cabin user fee in the State of Alaska,
			 the Secretary shall not establish or impose a cabin user fee or a condition
			 affecting a cabin user fee that is inconsistent with 1303(d) of the Alaska
			 National Interest Lands Conservation Act (16 U.S.C. 3193(d)).
			7.RegulationsNot later than December 31, 2012, the
			 Secretary shall issue regulations to carry out this Act.
		
